DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on August 21, 2021 in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,115,362. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present invention is being anticipated by claims 1-16 of US Patent No. 11,115,362.

Application No. 17/400,674
US Patent No. 11,115,362
1. A conversation thread displaying method of a computer apparatus comprising at least one processor, the method comprising: classifying, by the at least one processor, messages transmitted and received through at least one conversation session to generate a conversation thread for each of the at least one conversation session;
providing, by the at least one processor, a conversation session list, the conversation session list including one or more conversation threads associated with the at least one conversation session; displaying, by the at least one processor, messages of a selected conversation thread selected from the conversation session list; receiving, by the at least one processor, a first conversation summary request for the messages of the selected conversation thread; and providing, by the at least one processor, a first conversation summary for the messages of the selected conversation thread in response to the first conversation summary request for the messages of the selected conversation thread, wherein the first conversation summary includes at least some of a number of messages, a number of contents for each type, or main keywords for the messages of the selected conversation thread.

2. The method of claim 1, wherein the providing a first conversation summary comprises providing at least one first conversation summary generated for each period by classifying the messages of the selected conversation thread for each period based on a time at which a corresponding message is transmitted or a time at which a corresponding message is received.

3. The method of claim 2, further comprising: receiving, by the at least one processor, a period change request for displaying the first conversation summary, wherein the providing a first conversation summary comprises changing a period for displaying the first conversation summary from a first period to a second period in response to the period change request, and providing the first conversation summary generated for the second period.

4. The method of claim 1, wherein the providing a first conversation summary comprises displaying the first conversation summary by switching a first screen on which a portion of the messages included in the selected conversation thread are displayed to a second screen on which the first conversation summary is displayed.

5. The method of claim 1, further comprising: receiving, by the at least one processor, a second conversation summary request for each conversation session included in the conversation session list in a state in which the conversation session list is displayed; and providing by the at least one processor, a second conversation summary for each conversation session included in the conversation session list in response to the second conversation summary request for the conversation session list.

6. The method of claim 5, wherein the providing a second conversation summary for each conversation session comprises providing a conversation summary generated using messages included in a conversation thread associated with a corresponding conversation session.

7. The method of claim 6, wherein the providing a second conversation summary for each conversation session comprises: classifying the messages included in the conversation thread associated with the corresponding conversation session for each period; providing the second conversation summary for a first period among conversation summaries generated for respective periods using the classified messages; and in response to a conversation summary change request, changing the second conversation summary for the first period to the second conversation summary for a second period and providing the second conversation summary for the second period.

8. The method of claim 5, wherein the providing a second conversation summary for each conversation session comprises displaying the second conversation summary for each conversation session by switching a screen on which the conversation session list is displayed to a screen on which the second conversation summary for each conversation session is displayed.

9. The method of claim 1, further comprising: providing, by the at least one processor, a contact list; receiving, by the at least one processor, a third conversation summary request for a contact in a state in which the contact list is displayed; and providing, by the at least one processor, a third conversation summary of messages for each contact included in the contact list in response to the third conversation summary request for the contact.

10. The method of claim 9, wherein the providing a third conversation summary for each contact comprises providing the third conversation summary generated using one or more messages comprising at least one of a message received from a contact or a message transmitted to the same contact, with respect to respective contacts.

11. The method of claim 10, wherein the providing a third conversation summary for each contact comprises: classifying the one or more messages for each period and in association with the respective contacts; providing the third conversation summary for a first period from among conversation summaries generated for respective periods using the classified one or more messages; changing the third conversation summary for the first period to the third conversation summary for a second period; and providing the third conversation summary for the second period in response to a conversation summary change request for the contact.

12. The method of claim 9, wherein the providing a third conversation summary for each contact comprises displaying the third conversation summary for each contact by switching a screen on which the contact list is displayed to a screen on which the third conversation summary for each contact is displayed.

13. The method of claim 1, further comprising: classifying, by the at least one processor, the transmitted and received messages based on at least one item among the conversation thread, a period, a contact, a number of messages, or a subject; setting, by the at least one processor, a weight for each item to each of the classified transmitted and received messages; and generating, by the at least one processor, a fourth conversation summary of messages classified into a desired item based on the weight of the desired item.

14. The method of claim 13, wherein the setting a weight for each item comprises setting the weight to each of messages classified into a specific item based on a correlation between the messages classified into the specific item and a number of the messages classified into the specific item.

15. The method of claim 1, wherein the first conversation summary comprises information about at least one of a number of the messages used for the first conversation summary, a period during which the messages used for the first conversation summary are transmitted or received, and a contact having transmitted or received the messages used for the first conversation summary.

16. A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause a computer apparatus to perform the method of claim 1.

17. A computer apparatus comprising: at least one processor configured to execute a computer-readable instruction, wherein the at least one processor is configured to, classify messages transmitted and received through at least one conversation session to generate a conversation thread for each of the at least one conversation session,
provide a conversation session list, the conversation session list including one or more conversation threads associated with the at least one conversation session, display messages of a selected conversation thread selected from the conversation session list, receive a conversation summary request for the messages of the selected conversation thread, and provide a conversation summary for the messages of the selected conversation thread in response to the conversation summary request for the messages of the selected conversation thread.

18. The computer apparatus of claim 17, wherein the at least one processor is further configured to provide at least one conversation summary generated for each period by classifying the messages of the selected conversation thread for each period based on a time at which a corresponding message is transmitted or a time at which a corresponding message is received.

19. The computer apparatus of claim 17, wherein the at least one processor is further configured to, receive a second conversation summary request for each conversation session included in the conversation session list in a state in which the conversation session list is displayed, and provide a second conversation summary for each conversation session included in the conversation session list in response to the second conversation summary request for the conversation session list.

20. The method of claim 1, wherein the first conversation summary request is a request for providing the first conversation summary for the messages of the selected conversation thread.
1. A conversation thread displaying method of a computer apparatus comprising at least one processor, the method comprising: classifying, by the at least one processor, messages transmitted and received through at least one conversation session to generate a conversation thread for each of the at least one conversation session; providing, by the at least one processor, a conversation session list, the conversation session list including one or more conversation threads associated with the at least one conversation session; displaying, by the at least one processor, messages of a selected conversation thread selected from the conversation session list; receiving, by the at least one processor, a first conversation summary request for the messages of the selected conversation thread; providing, by the at least one processor, a first conversation summary for the messages of the selected conversation thread in response to the first conversation summary request for the messages of the selected conversation thread; and receiving, by the at least one processor, a period change request for displaying the first conversation summary, wherein the providing a first conversation summary comprises providing at least one first conversation summary generated for each period by classifying the messages of the selected conversation thread for each period based on a time at which a corresponding message is transmitted or a time at which a corresponding message is received, and wherein the providing a first conversation summary comprises changing a period for displaying the first conversation summary from a first period to a second period in response to the period change request, and providing the first conversation summary generated for the second period.

2. The method of claim 1, wherein the providing a first conversation summary comprises displaying the first conversation summary by switching a first screen on which a portion of the messages included in the selected conversation thread are displayed to a second screen on which the first conversation summary is displayed.

3. The method of claim 1, further comprising: receiving, by the at least one processor, a second conversation summary request for each conversation session included in the conversation session list in a state in which the conversation session list is displayed; and providing by the at least one processor, a second conversation summary for each conversation session included in the conversation session list in response to the second conversation summary request for the conversation session list.

4. The method of claim 3, wherein the providing a second conversation summary for each conversation session comprises providing a conversation summary generated using messages included in a conversation thread associated with a corresponding conversation session.

5. The method of claim 4, wherein the providing a second conversation summary for each conversation session comprises: classifying the messages included in the conversation thread associated with the corresponding conversation session for each period; providing the second conversation summary for a first period among conversation summaries generated for respective periods using the classified messages; changing the second conversation summary for the first period to the second conversation summary for a second period; and providing the second conversation summary for the second period in response to a conversation summary change request for the conversation session.

6. The method of claim 3, wherein the providing a second conversation summary for each conversation session comprises displaying the second conversation summary for each conversation session by switching a screen on which the conversation session list is displayed to a screen on which the second conversation summary for each conversation session is displayed.

7. The method of claim 1, further comprising: providing, by the at least one processor, a contact list; receiving, by the at least one processor, a third conversation summary request for a contact in a state in which the contact list is displayed; and providing, by the at least one processor, a third conversation summary of messages for each contact included in the contact list in response to the third conversation summary request for the contact.

8. The method of claim 7, wherein the providing a third conversation summary for each contact comprises providing the third conversation summary generated using one or more messages comprising at least one of a message received from a contact or a message transmitted to the same contact, with respect to respective contacts.

9. The method of claim 8, wherein the providing a third conversation summary for each contact comprises: classifying the one or more messages for each period and in association with the respective contacts; providing the third conversation summary for a first period from among conversation summaries generated for respective periods using the classified one or more messages; changing the third conversation summary for the first period to the third conversation summary for a second period; and providing the third conversation summary for the second period in response to a conversation summary change request for the contact.

10. The method of claim 7, wherein the providing a third conversation summary for each contact comprises displaying the third conversation summary for each contact by switching a screen on which the contact list is displayed to a screen on which the third conversation summary for each contact is displayed.

11. The method of claim 1, further comprising: classifying, by the at least one processor, the transmitted and received messages based on at least one item among the conversation thread, a period, a contact, a number of messages, or a subject; setting, by the at least one processor, a weight for each item to each of the classified transmitted and received messages; and generating, by the at least one processor, a fourth conversation summary of messages classified into a desired item based on the weight of the desired item.
12. The method of claim 11, wherein the setting a weight for each item comprises setting the weight to each of messages classified into a specific item based on a correlation between the messages classified into the specific item and a number of the messages classified into the specific item.

13. The method of claim 1, wherein the first conversation summary comprises information about at least one of a number of the messages used for the first conversation summary, a period during which the messages used for the first conversation summary are transmitted or received, and a contact having transmitted or received the messages used for the first conversation summary.

14. A non-transitory computer-readable record medium storing instructions that, when executed by a processor, cause a computer apparatus to perform the method of claim 1.

15. A computer apparatus comprising: at least one processor configured to execute a computer-readable instruction, wherein the at least one processor is configured to, classify messages transmitted and received through at least one conversation session to generate a conversation thread for each of the at least one conversation session, provide a conversation session list, the conversation session list including one or more conversation threads associated with the at least one conversation session, display messages of a selected conversation thread selected from the conversation session list, receive a conversation summary request for the messages of the selected conversation thread, provide a conversation summary for the messages of the selected conversation thread in response to the conversation summary request for the messages of the selected conversation thread, and receive a period change request for displaying the conversation summary, wherein the at least one processor is further configured to provide at least one conversation summary generated for each period by classifying the messages of the selected conversation thread for each period based on a time at which a corresponding message is transmitted or a time at which a corresponding message is received, and wherein the at least one processor is further configured to change a period for displaying the conversation summary from a first period to a second period in response to the period change request, and providing the conversation summary generated for the second period.

16. The computer apparatus of claim 15, wherein the at least one processor is further configured to, receive a second conversation summary request for each conversation session included in the conversation session list in a state in which the conversation session list is displayed, and provide a second conversation summary for each conversation session included in the conversation session list in response to the second conversation summary request for the conversation session list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        July 13, 2022